Case: 21-50915       Document: 00516460489             Page: 1      Date Filed: 09/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 6, 2022
                                       No. 21-50915
                                                                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                                    Plaintiff—Appellee,

                                           versus

   Mehrdad Ansari,

                                                                Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 5:11-CR-516-3


   Before King, Duncan, and Engelhardt, Circuit Judges.
   Kurt D. Engelhardt, Circuit Judge:
          At a federal jury trial in the midst of the COVID-19 pandemic,
   Mehrdad Ansari was convicted on all five remaining 1 counts of a 2011
   indictment charging himself and two co-conspirators with a variety of
   offenses arising from a well-orchestrated scheme to circumvent American
   export controls designed to prevent dual use commodities—goods with both
   civilian and military applications—from falling into the hands of adversaries


          1
             The Government voluntarily dismissed two additional charges to secure Ansari’s
   extradition by the Republic of Georgia.
Case: 21-50915      Document: 00516460489           Page: 2     Date Filed: 09/06/2022




                                     No. 21-50915


   like Iran. In September 2021, the district court sentenced Ansari to 123
   months’ imprisonment and three years of supervised release.
          On appeal, Ansari seeks reversal and remand on three independent
   grounds. First, he argues that the district court’s refusal to dismiss his nearly
   decade-old indictment violated his Sixth Amendment right to a speedy trial.
   Second, he contends that the district court’s COVID-motivated restrictions
   on his jury trial violated his Sixth Amendment right to a public trial. Lastly,
   he maintains that whatever the outcome of his constitutional arguments, the
   evidence for each of the five counts for which he was convicted is insufficient
   to support the jury’s verdict. We address each of these arguments in turn,
   and ultimately AFFIRM.
                                           I
          Ansari first takes issue with the lengthy time between his indictment
   (in 2011) and his trial (in 2021). Ansari lays blame for such delay solely at the
   feet of the Government, which, he contends, both slow-walked his case to
   prioritize its pursuit of “bigger fish to fry” and negligently bungled its efforts
   to secure his apprehension. In doing so, he recasts speedy trial arguments the
   district court rejected in a thorough order denying his motion to dismiss his
   indictment on the same grounds. Reviewing the district court’s application
   of the correct legal test de novo and its factual findings in performing that
   application for clear error, United States v. Duran-Gomez, 984 F.3d 366, 373
   (5th Cir. 2020), we too find Ansari’s speedy trial claim unavailing.
                                           A
          The Sixth Amendment affords “the accused” “the right to a
   speedy . . . trial.” U.S. Const. amend. VI. Because no two cases are the
   same and because “the ordinary procedures for criminal prosecution are
   designed to move at a deliberate pace,” the “right of a speedy trial is
   necessarily relative” and circumstance-specific. United States v. Ewell, 383




                                           2
Case: 21-50915      Document: 00516460489           Page: 3    Date Filed: 09/06/2022




                                     No. 21-50915


   U.S. 116, 120 (1966). In Barker v. Wingo, 407 U.S. 514 (1972), the Supreme
   Court set forth a classic balancing test for determining whether a delay by the
   Government in bringing a defendant’s case to trial violates the Sixth
   Amendment’s speedy trial guarantee. Barker requires a balancing of four
   factors: (1) the length of any delay, (2) the reason for such delay, (3) the
   defendant’s diligence in asserting the right, and (4) the delay’s prejudice—if
   any—to the defendant. Id. at 530. “[T]hese factors have no talismanic
   qualities; courts must still engage in a difficult and sensitive balancing
   process.” Id. at 533. As such, no factor is “a necessary or sufficient condition
   to the finding of a deprivation of the right of speedy trial.” Id. Instead, all
   factors are related “and must be considered together with such other
   circumstances as may be relevant.” Id. This classically pliable standard
   “recognize[s] that pretrial delay is often both inevitable and wholly
   justifiable,” as when, for one particularly pertinent example, the defendant
   “goes into hiding” and the Government “need[s] time” to “track him
   down.” Doggett v. United States, 505 U.S. 647, 656 (1992).
          Barker frames our analysis here. “Barker’s first factor, length of delay,
   functions as a triggering mechanism.” Duran-Gomez, 984 F.3d at 374 (citing
   Barker, 407 U.S. at 530). “In our circuit, we examine the remaining three
   factors if the trial has been delayed for at least one year.” Id. (citing Goodrum
   v. Quarterman, 547 F.3d 249, 257–58 (5th Cir. 2008)). Here, there is no
   question that the delay at issue requires an analysis of the three remaining
   Barker factors—Ansari was indicted in 2011, arrested in 2019, extradited in
   2020, and tried in 2021.
          The district court correctly conducted a full Barker analysis in denying
   Ansari’s motion to dismiss on speedy trial grounds. We agree for the simple
   reason that the Government was not at fault in producing the delay Ansari
   now complains of. To the contrary, Ansari’s own evasive efforts were the




                                          3
Case: 21-50915      Document: 00516460489           Page: 4    Date Filed: 09/06/2022




                                     No. 21-50915


   principal cause of the delay, and regardless, Ansari was neither diligent in
   asserting his speedy trial right nor prejudiced by the delay in this case.
                                          1
          Ansari’s speedy trial claim hinges on the latter three of Barker’s four
   prongs. We’ll naturally begin with the first such prong—reason for delay.
   But, first, some important background.
          Ansari’s young-and-promising career as a Dubai-based freight
   forwarder took a turn for the worse when he chose to work with two co-
   conspirators to smuggle microwave absorbers with potentially dangerous
   military applications into Iran. As the Government detailed at trial and in its
   brief here, Ansari was engaged by his co-conspirators as something of a
   “middle man” for the surreptitious forwarding of the absorbers from Taiwan
   (a country to which they could be exported without American approval) to
   Iran (anything but). In sum, Ansari and his co-conspirators attempted to ship
   105,992 parts valued collectively at $2.63 million. Had the deal succeeded,
   Iran could have used the parts for “nuclear weaponry, missile guidance and
   development, secure tactical radio communication, offensive electronic
   warfare, military electronic countermeasures (radio jamming), and radar
   warning and surveillance systems.” After snuffing out this illegal plot, the
   Government indicted each of the conspirators in 2011. It contends that it
   “employed every viable means to capture” Ansari from that point forward.
          All the while, Ansari’s name may have just been an alias under which
   he was choosing to conduct his criminal affairs. Indeed, it remains unclear,
   even after oral argument, what Ansari’s actual name is or how many names
   he might have used. Two critical facts are certain on our clear-error review,
   however—the district court found that Ansari did take a post-indictment trip
   to the United States under a different name (Moienansari), and did misstate
   on his visa application for the same trip that he did not use any other names.




                                          4
Case: 21-50915         Document: 00516460489               Page: 5       Date Filed: 09/06/2022




                                           No. 21-50915


   These facts are telling, for by using a name other than the “Ansari” name
   government investigators knew and wanted him by, Ansari evaded
   apprehension on that 2012 trip and never again returned to America before
   his extradition. Ansari’s ability to dodge authorities on this post-indictment
   trip is without doubt the most fateful episode in his lengthy prosecutorial saga
   and the chief cause of the delay with which he now perversely takes issue.
           The district court found essentially just that, observing “that many
   periods of time [between Ansari’s indictment and his trial] (about four years)
   were not attributable to the Government,” and, most importantly, that
   Ansari himself caused a large part of the delay when he evaded apprehension
   in his 2012 trip to the United States by “with[holding] his full name from
   authorities, including misstating on his visa application that he did not use
   any other names.” When combined with the inherent difficulty of capturing
   a foreign national wanted for conspiracy to illegally benefit a malign foreign
   regime, Ansari’s deliberate misstatements and use of an alias throughout the
   conspiracy lend substantial credence to the district court’s determination
   that most (if not all) of the blame for the delay in bringing Ansari to trial
   belonged to Ansari himself.
           As important—since a major purpose of the Sixth Amendment’s
   speedy trial guarantee is to curb prosecutorial gamesmanship 2—the record
   reveals no shortage of diligence on the Government’s part. As soon as
   reasonably possible, the Government entered the name Ansari was using to
   conduct his conspiracy-related business—“Mehrdad Ansari”—into a case
   management system it uses to detect air travel to and from the United States.



           2
               See, e.g., Barker, 407 U.S. at 531 n.32 (“We have indicated on previous occasions
   that it is improper for the prosecution intentionally to delay ‘to gain some tactical advantage
   over (defendants) or to harass them.’” (alteration in original) (quoting United States v.
   Marion, 404 U.S. 307, 325 (1971))).




                                                 5
Case: 21-50915       Document: 00516460489             Page: 6      Date Filed: 09/06/2022




                                        No. 21-50915


   As previously noted, it was initially unaware of the mismatch between
   Ansari’s “passport” name and his “conspiracy” name, but promptly
   entered the later-learned name into systems designed to secure Ansari’s
   apprehension after discovering a visa application displaying the
   “Moeinansari” name beside Ansari’s picture.
          The Government’s efforts did not end there. It attempted a sting
   operation to nab Ansari by luring him back to the United States (which
   actually did work on one of his co-conspirators). It indicted his co-
   conspirators. It publicized his indictment—after it was initially sealed—to
   invite him to turn himself in for trial. It worked with Interpol and foreign
   nations to the greatest feasible extent. And it even dropped charges it had
   brought against Ansari to secure his extradition at the first opportunity to do
   so. In short, it can credibly claim to have “diligently used every practical and
   lawful method to arrest [Ansari] as quickly as possible.”
          Ansari does not dispute these facts but instead argues that the
   Government was negligent in its aforementioned efforts to detain him. That
   notion falls flat, though. As noted above, the speedy trial inquiry is intensely
   case-specific. In this case, the Government shows good cause for each of the
   delays Ansari highlights, and accordingly, that it acted reasonably throughout
   the course of this case. Ansari specifically argues that he “traveled on
   business throughout Europe and to the United States always using his
   company address and email address,” but the Government shows that he
   acted under an alias in furtherance of the conspiracy at issue. Ansari argues
   that the Government waited too long to contact the HSI Attaché3 in Dubai—


          3
             “[Homeland Security Investigations] Attachés collaborate with host nation law
   enforcement, customs, and immigration counterparts to further the transnational criminal
   investigations being conducted by domestic HSI field offices and likewise refer
   investigative requests from foreign counterparts to domestic HSI field offices.” U.S.
   Embassy in Cambodia, Department of Homeland Security




                                              6
Case: 21-50915         Document: 00516460489              Page: 7       Date Filed: 09/06/2022




                                          No. 21-50915


   which may have led to the Government’s discovery of his alternative
   identit(ies)—but the Government understandably counters that doing so any
   sooner might have “disrupt[ed] the ongoing investigation” because the
   “UAE serves as a transshipment point for sensitive dual-use and military
   items destined for Iran and [because] the two countries maintain close
   economic and political ties.” Ansari takes issue with the Government’s six-
   year delay “before approaching INTERPOL for a diffusion during which
   time [Ansari] traveled openly to countries with extradition treaties with the
   United States,” but this pays no mind to the Government’s well-founded
   belief that Ansari resided in countries (the UAE and Iran) not parties to
   extradition treaties with the United States, which reasonably led the
   Government to believe that an Interpol diffusion notice would be futile
   and/or counterproductive. Lastly, Ansari argues that the Government
   should have taken additional measures to contact him regarding his
   indictment, but this both ignores the fact that the Government did take steps
   to put Ansari on reasonable notice of his indictment—by unsealing the
   indictment, issuing a press release, and placing Ansari and his companies on
   the Commerce Department’s Entities List—and is belied by the fact that
   Ansari appears to have been taking active steps to avoid apprehension all
   along. Each of these facts was baked in to the district court’s bottom-line fact
   finding that Ansari was primarily responsible for the Government’s
   prolonged failure to bring him to trial, and Ansari fails to show how that
   finding was clearly erroneous.4



   (DHS)/Homeland               Security         Investigations                        (HSI),
   https://kh.usembassy.gov/embassy/phnom-penh/sections-offices/dhs/.
           4
            Recall, importantly, that the district court’s fact findings in this regard can only
   be overturned for clear error, which requires “a definite and firm conviction that a mistake
   has been committed.” Duran-Gomez, 984 F.3d at 373 (quoting United States v. Scroggins,
   599 F.3d 433, 440 (5th Cir. 2010)). The record on appeal makes no such impression.




                                                7
Case: 21-50915        Document: 00516460489          Page: 8   Date Filed: 09/06/2022




                                      No. 21-50915


             Because of the Government’s diligence and Ansari’s evasiveness, the
   first two factors in the Barker balancing test weigh decidedly against Ansari’s
   speedy trial claim. Indeed, as far as Ansari’s speedy trial right is concerned,
   the lengthy delay between his indictment and his conviction is all smoke and
   no fire. This case is worlds apart from the paradigmatic speedy trial case in
   which a defendant’s Sixth Amendment right is violated by the Government’s
   “deliberate attempt to delay the trial in order to hamper the defense” or in
   which a defendant is kept in custody or legal limbo for an undue length of
   time as an inappropriate form of punishment. See generally Barker, 407 U.S.
   at 531.
             In sum, this is a case where a defendant who took steps to avoid being
   caught now faults the Government for not catching him sooner. That hardly
   warrants Sixth Amendment sympathies.
                                           2
             Ansari’s efforts to avoid apprehension cut against his speedy trial
   assertion in another way, as well—they betray a lack of diligence in asserting
   the right. As noted, the Government took several affirmative steps to put
   Ansari on notice of his indictment. But instead of turning himself in for a
   prompt trial, Ansari deliberately evaded authorities, resisted extradition
   seven-plus years into the case against him, and used a misleading name in the
   fateful 2012 trip to the United States that would, perhaps tellingly, be his last
   time visiting America before his extradition. This lack of diligence in
   asserting the right further undermines Ansari’s speedy trial claim. See id. at
   530.
                                           3
             Ansari’s inability to show prejudice by the supposed violation of his
   speedy trial right is “extra icing on a cake already frosted.” Yates v. United
   States, 574 U.S. 528, 557 (2015) (Kagan, J., dissenting).




                                           8
Case: 21-50915         Document: 00516460489               Page: 9      Date Filed: 09/06/2022




                                            No. 21-50915


           When conducting a Barker analysis, “[t]he court can presume
   prejudice if the first three factors weigh heavily in the defendant’s favor; if
   they do not, the defendant must show actual prejudice.” United States v.
   Rojas, 812 F.3d 382, 410 (5th Cir. 2016). Here, the second and third factors
   weigh heavily against Ansari, so his failure to show any concrete prejudice
   whatsoever is another severe weakness. Indeed, Ansari fails to allege virtually
   any prejudice to “the interests of defendants which the speedy trial right was
   designed to protect”: namely, (1) prevention of “oppressive pretrial
   incarceration,” (2) minimization of “anxiety and concern of the accused,”
   and (3) limitation of “the possibility that the defense will be impaired.”5
   Barker, 407 U.S. at 532. Instead, Ansari rehashes the same arguments and
   facts that failed him on the first three prongs in a question-begging assertion
   that prejudice must be presumed since the first three Barker factors weigh so
   heavily in his favor. As explained above, that is simply not so.
                                        *        *         *
           Because the Barker balancing test weighs overwhelmingly against
   Ansari, the district court was correct to deny his motion to dismiss for lack of
   speedy trial.
                                                 II
           Ansari’s attempt to reverse the jury’s verdict on public trial grounds is
   even more ambitious. Ansari nitpicks nearly every aspect of the district
   court’s COVID-driven decision to restrict the public to an overflow room
   featuring a contemporaneous live audio and video stream of his May 2021




           5
             At oral argument, Ansari’s counsel blankly contended that the delay hampered
   Ansari’s defense by diminishing his access to favorable emails. Neither there nor in his brief
   did he provide any specifics.




                                                 9
Case: 21-50915          Document: 00516460489             Page: 10       Date Filed: 09/06/2022




                                           No. 21-50915


   trial.6 But because the Sixth Amendment requires only a substantial reason
   for a courtroom’s partial7 closure—and because it does not impose the
   science project Ansari would have the panel grade the district court on8—we
   reject this argument as well.
                                                A
           The Sixth Amendment also guarantees criminal defendants the right
   to a public trial. See U.S. Const. amend. VI; United States v. Cervantes,
   706 F.3d 603, 611 (5th Cir. 2013). By encouraging witnesses to come forward,
   discouraging perjury, and enabling the attendance of interested spectators, a
   public trial advances what the Supreme Court has termed the “central aim


           6
              See Opening Br. at 4–5 (“The findings of the district judge in the case at bar were
   broad and general and did not justify the closure of the courtroom from the public. The
   judge generally referenced COVID restrictions and the need for distancing, but the judge
   did not state any official protocol regarding how far people should be distanced based on
   COVID restrictions, if any, that were in effect on the date of the Appellant’s trial. The
   judge did not relate the measure of alleged COVID distancing to the large spectator area of
   the courtroom and calculate how many people could be safely seated in the spectator area.
   The judge did not consider the use of a larger courtroom rather than the courtroom used
   for the Appellant’s trial. The district judge made no findings supporting its conclusion that
   an open proceeding would threaten the safety interests of the trial participants with respect
   to COVID. Even if findings would have supported closure of the courtroom, the district
   judge failed to consider whether alternatives were available to protect the safety interests
   of trial participants. Even if the district judge was correct in concluding that COVID safety
   concerns were concrete enough to warrant closing the courtroom, the particular interest,
   and threat to that interest, was not articulated along with findings specific enough that a
   reviewing court may determine whether the closure order was promptly entered. The
   district judge was required to consider alternatives to closure even when not offered by the
   parties. The district judge failed to consider whether alternatives were available to protect
   the trial participants from COVID.”).
           7
               Ansari’s contention at oral argument that the courtroom closure was total is
   puzzling and belied by the record. Because any member of the public could fully access the
   trial by livestream in an overflow room down the hall, we deem the closure in this case a
   partial one and analyze the issue accordingly.
           8
               See supra note 6.




                                                10
Case: 21-50915        Document: 00516460489               Page: 11       Date Filed: 09/06/2022




                                           No. 21-50915


   of a criminal proceeding”: trying the accused fairly. Waller v. Georgia, 467
   U.S. 39, 46 (1984); Gannett Co. v. DePasquale, 443 U.S. 368, 380 (1979). Even
   so, the right to a public trial “is not absolute” and must be “balanced against
   other interests essential to the administration of justice.” United States v.
   Osborne, 68 F.3d 94, 98 (5th Cir. 1995) (citing Waller, 467 U.S. at 45). We
   have held that the constitutionality of a district court’s partial closure of a
   courtroom during a criminal trial is a legal question reviewed de novo on
   which we’ll affirm “so long as the [district] court had a ‘substantial reason’
   for partially closing [the] proceeding.” Cervantes, 706 F.3d at 611–12 (quoting
   Osborne, 68 F.3d at 98–99).
           One interest in partially closing a courtroom, and the one the district
   court validly claimed in doing so here, may be protecting jurors, witnesses,
   parties, court personnel, and spectators from exposure to communicable
   disease. As is now readily familiar, COVID-19 spreads primarily between
   individuals in close indoor contact. In recognition of this obvious point of
   common sense—and likely in some degree of deference to the slew of
   guidelines and regulations that continued to be a ubiquitous fact of American
   life well into 2021—the district court made an eminently reasonable
   “attempt . . . at trying to maintain social distancing for [the jury, which could
   not ‘socially distance’ sufficiently in the courtroom’s ordinary jury box]” by
   directing an “audio and video feed down to the jury assembly area to allow
   for any spectators, press, or anyone else who wishes to view this trial.”
   (Quoting district judge’s oral statements on the record.)
           This reasonable and exceedingly nonintrusive means of balancing
   Ansari’s right to a prompt public trial with the countervailing need to
   conduct the trial in a COVID-sensitive manner9 is simply not


           9
              As it pertains to the reasonableness of the district court’s balancing here, the
   district court should perhaps be credited for holding any jury trial at all in May of 2021, as




                                                11
Case: 21-50915        Document: 00516460489                Page: 12      Date Filed: 09/06/2022




                                            No. 21-50915


   unconstitutional. Indeed, the very need to perform such a balancing act is
   “substantial reason” enough for the modest and partial courtroom closure
   Ansari complains of. See Cervantes, 706 F.3d at 611–12 (“When a criminal
   proceeding is only partially closed, the court must ‘look to the particular
   circumstances of the case to see if the defendant will still receive the
   safeguards of the public trial guarantee.’ . . . [T]he Court will affirm so long
   as the lower court had a ‘substantial reason’ for partially closing [the]
   proceeding.” (quoting Osborne, 68 F.3d at 98–99)). This “substantial
   reason” requirement imposes a low bar, and the district court plainly cleared
   it here.10
                                        *        *         *
           Because the Sixth Amendment does not require a district court to
   render a particularized dissertation to justify a partial courtroom closure that
   is reasonable, neutral, and largely trivial (i.e., requiring spectators to watch
   and listen on livestream rather than in-person), the district court’s partial
   closure of Ansari’s jury trial was not unconstitutional.




   well as for granting Ansari’s request that his trial be moved to an earlier date on the
   calendar. One alternative—and one that all too many district courts were still embracing in
   2021—would have been a loosely framed continuance to some “safer” date in the future.
   See, e.g., As Covid-19 Cases Fall, Juries Get Back to Work, U.S. Cts. (May 27, 2021),
   https://www.uscourts.gov/news/2021/05/27/covid-19-cases-fall-juries-get-back-work
   (“Even in districts where COVID numbers are falling most rapidly, some judges are
   reporting they still must overcome challenges to stage trials.”).
           10
              That is not to say that all partial closures for “social-distancing” purposes will
   inevitably be reasonable and constitutionally sustainable forevermore. The Constitution
   takes no backseat in times of crisis. Roman Cath. Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63,
   69 (2020) (Gorsuch, J., concurring). It thus bears repeating that the Sixth Amendment
   courtroom-closure analysis is intensely case-specific. What this panel has deemed
   reasonable for this trial in May of 2021 may be patently unreasonable in May of 2023.




                                                12
Case: 21-50915     Document: 00516460489           Page: 13   Date Filed: 09/06/2022




                                    No. 21-50915


                                         III
          That leaves Ansari’s factual arguments against his conviction. Here
   again, the applicable legal standards impose a tall order that Ansari fails to
   satisfy. As we briefly recap below, Ansari’s factual arguments are each
   refutable by evidence the Government presented. As a result, we affirm the
   verdict the jury rendered upon a firsthand review of Ansari’s role in the
   conspiracy at issue.
                                         A
          Ansari challenges the evidentiary sufficiency for his five convictions.
   “In a sufficiency challenge, the question is not ‘whether [this court] believes
   that the evidence at the trial established guilt beyond a reasonable doubt.’
   Rather, the familiar test is ‘whether, after viewing the evidence in the light
   most favorable to the prosecution, any rational trier of fact could have found
   the essential elements of the crime beyond a reasonable doubt.’” United
   States v. del Carpio Frescas, 932 F.3d 324, 328 (5th Cir. 2019) (per curiam)
   (alteration in original) (citation omitted) (quoting Jackson v. Virginia, 443
   U.S. 307, 318–19 (1979)).
          Here, the jury convicted Ansari on each of the following five charges:
   Count One, Conspiracy to Violate the International Emergency Economic
   Powers Act (IEEPA) and the Iranian Transaction Regulations; Count Two,
   Conspiracy to Commit Wire Fraud; Count Four, Conspiracy to Defraud the
   United States; and Counts Six and Seven, Aiding and Abetting the Making
   or Use of a False Writing. Especially when viewed in the light most favorable
   to the Government, a rational trier of fact could certainly find the essential
   elements of each of these crimes—which Ansari does not contest as a legal
   matter—beyond a reasonable doubt. Cf. id. At bottom, evidence at trial
   established that Ansari played a distinctive “middle man” role in knowingly




                                         13
Case: 21-50915     Document: 00516460489           Page: 14   Date Filed: 09/06/2022




                                    No. 21-50915


   flouting American export restrictions by lying about the true destination of
   the weapons-grade microwave absorbers at issue.
          Beginning with Count One (Conspiracy to Violate the IEEPA and
   Iranian Transaction Regulations), the Government provided abundant
   evidence of Ansari’s guilt. See 50 U.S.C. § 1705; 31 C.F.R. § 560. As to the
   conspiracy prong, the evidence establishes (1) an agreement between Ansari
   and co-conspirators Susan Yip and Mehrdad Foomanie to (2) pursue the
   unlawful purpose of smuggling prohibited goods into the embargoed nation
   of Iran, and (3) several overt acts in furtherance of that agreement. One
   particularly vivid example is Yip’s emailing Ansari: “I told my USA vendor
   that this cargo will send to Taiwan, never mention about IRAN or UAE. I
   hope you can aware of this matter and don’t give wrong information to my
   USA vendor, otherwise, your any mistake will make us in trouble [sic].” As
   to the underlying crime, the evidence likewise establishes that Ansari
   willfully attempted to facilitate the export of U.S.-origin dual use
   commodities into Iran without required authorizations. The record shows,
   for example, that Ansari lied to third parties about the prohibited goods’
   prohibited destination.
          The same is true of Count Two (Conspiracy to Commit Wire Fraud).
   The wire fraud statute criminalizes—as relevant here—the “transmi[ssion]
   by any means of wire . . . in interstate or foreign commerce, any writings,
   signs, signals, pictures, or sounds for the purpose of executing” a “scheme
   or artifice to defraud.” See 18 U.S.C. § 1343. By their several interstate
   communications in furtherance of a scheme to defraud multiple third parties
   here, the defendants violated this statute in spades. For the same reason, the
   same goes for Count Four (Conspiracy to Defraud the United States). See 18
   U.S.C. § 371 (“If two or more persons conspire either to commit any offense
   against the United States, or to defraud the United States, or any agency
   thereof in any manner or for any purpose, and one or more of such persons



                                         14
Case: 21-50915     Document: 00516460489               Page: 15   Date Filed: 09/06/2022




                                        No. 21-50915


   do any act to effect the object of the conspiracy, each shall be fined under this
   title or imprisoned not more than five years, or both.”).
          Ansari’s convictions on Counts Six and Seven (Aiding and Abetting
   the Making or Use of a False Writing) are irreversible as well. At Ansari’s
   behest, Yip intentionally misinformed a federal agent in a March 25, 2008
   email that the end-user of the microwave absorbers at issue was a company
   in Taiwan when she and Ansari knew full well that the goods were really
   headed for Iran. Two days later, Ansari repeated the same lie in a follow-up
   email to the same agent. The record gives no reason to doubt the authenticity
   or upshot of these false writings.
          Ansari’s counterargument centers on two pieces of evidence: first, his
   supposed refusal to lie to the seller of the microwave absorbers that the items
   would not be shipped to the “Middle East,” and second, his total lack of
   involvement with all but one of the objects of the conspiracy listed in the
   indictment. Ansari’s second objection raises a distinction without a
   difference. Indeed, Ansari’s noninvolvement in transporting indictment
   “items 10(b)-(q)” has nothing to do with his involvement in transporting
   indictment “item 10(a)” (the microwave absorbers in question), which the
   Government proved beyond a reasonable doubt and which alone is a
   sufficient predicate for each of the five charges on which Ansari was
   convicted.
          Ansari’s first objection meets the same fate. To be sure, the record
   does describe a dispute among the conspirators as to whether Ansari erred in
   informing a third-party shipper that the goods in question would indeed be
   shipped to the “Middle East.” Ansari argues that his defiance of Yip and
   Foomanie’s instructions to lie on this point both tipped authorities off to the
   illegal scheme and absolved him of any involvement in the shipment by
   precipitating his “firing” as Yip and Foomanie’s “powerful forwarder”




                                             15
Case: 21-50915     Document: 00516460489              Page: 16    Date Filed: 09/06/2022




                                       No. 21-50915


   before the goods were actually shipped. But this is belied by both the record
   and the law. For one, whether Ansari had a “falling out” from the conspiracy
   before it achieved its desired end makes not a bit of legal difference, as all
   that’s required for conspiracy liability is an agreement to do something illegal
   and one act in furtherance of that agreement. As described above, this case
   clearly fits that billing. Likewise, Ansari’s refusal to lie to the seller of the
   goods in no way absolves him of the lies he did tell to a federal agent inquiring
   about the sale—or any of the other misstatements he and his co-conspirators
   made in furtherance of the fraudulent scheme at the heart of this case.
          Particularly when viewed in the light most favorable to the
   prosecution, the evidence the Government exhaustively recounts in its brief
   is more than sufficient to support the jury’s verdict on all five charges against
   Ansari. Because a rational trier of fact could indeed find the essential
   elements of Ansari’s crimes beyond a reasonable doubt, see Jackson, 443 U.S.
   at 319, his evidentiary-sufficiency challenge is unavailing.
                                   *        *         *
          Ansari’s conviction and sentence are therefore AFFIRMED.




                                           16